Citation Nr: 0333219	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Basic eligibility for nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from April 23, 1973, 
to June 25, 1973. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Cleveland, 
Ohio, which denied re-opening the veteran's claim seeking 
entitlement to service connection for a nervous disorder.  
The January 2002 RO decision also denied the veteran's claim 
for nonservice-connected disability pension benefits.


REMAND

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, regarding the veteran's claim of service 
connection for an acquired psychiatric disability, the 
veteran's statement in support of his claim dated January 
2002 indicated that the veteran "still has trouble with his 
nerves."  The stress of working caused the veteran's nerves 
to act up, and caused him chest pain and sickness.  Service 
medical records from May 1973 showed that the veteran sought 
mental health consultation because he related that he was 
anxious.  This evidence above indicates that the veteran has 
recurrent symptoms of a disability, and that these symptoms 
may be associated with the veteran's active military service. 

The record, however, does not contain sufficient medical 
evidence for VA to make a decision regarding the veteran's 
claim seeking service connection for an acquired psychiatric 
disability.  Therefore, the RO should arrange for a VA 
examiner to comment on whether any current psychiatric 
conditions are related to service.  

Furthermore, in November 2001, the veteran submitted an 
additional claim seeking nonservice-connected disability 
pension benefits.  However, as indicated above, further 
development is necessary regarding the veteran's claim 
seeking service connection for an acquired psychiatric 
disability.

Because a grant of service connection for an acquired 
psychiatric disability could impact the veteran's additional 
claim for nonservice-connected disability pension benefits, 
the two issues are inextricably intertwined. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 
(1998). 

For this reason, the RO should take appropriate steps to 
develop and adjudicate the veteran's claim of service 
connection for an acquired psychiatric disability.  If the 
claim is not resolved in the veteran's favor, the RO should 
assure that the veteran is afforded an opportunity to 
complete the procedural steps for an appeal, as outlined in 
38 U.S.C.A. § 7105.  After the RO adjudicates the claim of 
service connection for an acquired psychiatric disability, 
the RO should then re-adjudicate the veteran's claim for 
nonservice-connected disability pension benefits.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should ask the veteran whether 
he had any service prior to April 1973.  
According to a service medical record 
dated May 4, 1973, reference is made to a 
back injury that the veteran incurred, two 
years prior to May 1973.  The veteran 
stated that he was discharged from the 
army at that time because of the back 
injury. If the veteran reports additional 
service, an attempt must be made to verify 
such additional service.





2.  The veteran should be scheduled for a 
psychiatric examination by a VA 
physician.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders, the veteran currently 
has, and identify all such diagnoses 
that are properly classified as 
personality disorders or 
developmental abnormalities.

b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each clinical 
manifestation.

c.  If the onset of any disorders 
that the veteran has preceded 
service (prior to April 23, 1973), 
based on medical analysis of the 
entire record, respond to each of 
the following questions: (1) Was 
there an increase in the severity of 
disability during service; and (2) 
If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?
 

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  All provisions of the Veterans Claims 
Assistance Act of 2000 must be properly 
applied in the development of the claims.

4.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for an acquired psychiatric 
disability which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




